On consideration whereof it is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed; and this court proceeding to render the judgment ivhich the said circuit court should have rendered, it is considered that the said judgment of the court of common pleas be, and it hereby is, reversed for error of said court of common pleas in refusing to give the jury the instruction requested by said plaintiff in error as shown on page 181 of the printed record in this case, and it is considered that said plaintiff in error recover its costs herein taxed.
Judgment reversed.
Minshall, J., dissents.